Citation Nr: 1404287	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  06-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot condition, claimed as blistering of the feet, to include as due to herbicide (Agent Orange) exposure. 


REPRESENTATION

Appellant represented by:	Ms. Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

Murray, Jennifer


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1967.  Service in the Republic of Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veteran's (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan, which denied the benefit sought on appeal. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Detroit RO in October 2007.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

This claim was previously remanded by the Board in September 2008 for further evidentiary development.  In a decision dated in October 2009, the Board denied the Veteran's claim for service connection.  The Veteran appealed the Board's October 2009 decision to the Court of Appeals for Veterans Claims (the Court).  In a May 2010 Order, the Court of Appeals for Veteran's Claims (the Court) endorsed a May 2010 Joint Motion for Remand (JMR), which vacated the October 2009 Board decision and returned the matter for compliance with the JMR. 

The matter was remanded by the Board in October 2010 for a VA examination to determine the nature and etiology of the Veteran's claimed skin condition, to include consideration of any causal relationship to his presumed Agent Orange exposure. 

In August 2013, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  A VHA advisory opinion report was received in October 2013.  In a letter dated in November 2013, the Board wrote to the Veteran and notified him of the receipt of the VHA opinion and return of the case to the Board for further appellate proceedings.  In response, the Veteran's representative submitted additional arguments in support of claim, including assertions against the adequacy of the VHA opinion.  The Veteran has not submitted any additional evidence for initial consideration.  See 38 C.F.R. § 20.1304 (2013).  The case is now ready for appellate review.

The Board notes that on his June 2006 VA 9, the Veteran stated that he also had blisters on his hands.  However, the Veteran has not filed a claim for service connection for blisters on his hands.  As that issue has not yet been considered by the RO, it is referred to the RO for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era, and his exposure to herbicide agents, to include Agent Orange, is presumed. 

2.  The competent lay and medical evidence of record does not show that the Veteran's skin condition involving his feet manifested until after his period of service.

3.   The preponderance of the competent evidence is against a finding that his diagnosed skin disorder involving his feet is causally related to his period of active service, to include as due to herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for skin condition involving the feet have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations 

In October 2010, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding medical records as well as scheduled the Veteran for a VA skin examination. The Veteran's claim was then to be readjudicated. 

Pursuant to the Board's remand instructions, VA treatment records were obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was afforded a VA examination in August 2011 and a report of the examination was associated with his claims folder.  The Veteran's claims were readjudicated via the March 2013 supplemental statement of the case (SSOC). 

After a review of the August 2011 VA examination report, the Board found that an another medical opinion on the etiology of the Veteran's claimed skin disorder prior to adjudication, and in August 2013, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA).  In October 2013, the Board received the requested VHA opinion.  The Veteran submitted additional argument in response to this medical opinion in a December 2013 brief, which has been associated with the claims folder.

The Board finds that its October 2010 remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 47 (2006). 

The record reflects that the Veteran was provided all required notice by correspondence dated in August 2004, January 2005, October 2006 and July 2007. Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, including service treatment records and VA and private treatment records, has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim, including any records of post-service treatment.  The Board is also unaware of any such records.  As such, VA has fulfilled its duty to assist the Veteran in obtaining necessary evidence.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Moreover, the Veteran has been afforded an appropriate VA examination in August 2011.  Additionally, the Board obtained a VHA advisory opinion in October 2013 that considered all the previous medical statements as well as discussed relevant medical literature.  The report demonstrates that the medical examiner reviewed the evidence of record and rendered an appropriate opinion based on the question presented by the Board.  This opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Despite the representative's December 2013 argument to the contrary, the Board finds that this medical opinion adequately addresses the relevant information and includes well-supported opinions.  The Board notes that while medical expert's rationale statement is concise, it is sufficient to support his medical conclusion that there is no causal link between the Veteran's diagnosed skin condition and his presumed Agent Orange exposure.  Therefore, the Board finds that the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran. 

Parenthetically, the Board notes that the July 2009 examination relied upon by the Board in its now-vacated 2009 decision will not be addressed as it has been deemed inadequate by the parties to the aforementioned joint motion.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had an opportunity to testify at a personal hearing before the undersigned Veterans Law Judge.

Service Connection 

The Veteran seeks entitlement to service connection for a bilateral foot condition, claimed as blisters on the feet, to include as due to in-service herbicide (Agent Orange) exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97. When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service. 

These conditions include: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (Jun. 12, 2007). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court of Appeals for Veterans Claims (the Court) has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

      Presumptive Basis for Service Connection 

In this case, the Veteran seeks entitlement to service connection for skin condition involving his feet as due to exposure to herbicide agents while he was stationed in Vietnam.  The Veteran's exposure to herbicide agents is presumed.  The Veteran's service records shows that he was stationed in the Republic of Vietnam for one year, from November 1965 to November 1966.  Thus, his exposure to herbicide agents is presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

However, none of the Veteran's variably diagnosed bilateral foot conditions, to include eczematous dermatitis, dyshidrotic eczema, tinea and psoriasis, are recognized as a presumptive skin disorder due to herbicide exposure as per 38 C.F.R. §§ 3.307 and 3.309.  As such, service connection for the Veteran's bilateral foot condition is not justified on a presumptive basis.  

      Direct Basis for Service Connection 

Notwithstanding the inapplicability of the regulations pertaining to presumptive service connection, the Board is obligated to fully consider the Veteran's claim on a direct basis.  See Combee, 34 F.3d at 1039.  As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden, 381 F.3d at 1167.

In the present case, the medical evidence of record reflects that the Veteran's complaints of bilateral foot condition, manifested by blistering on his feet, has been variously diagnosed.  Shedden element (1) is demonstrated. 

Concerning Shedden element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran does not contend that he complained of or was treated for a bilateral foot condition during his service.  Indeed, a review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis of skin or foot problems.  On the reports of an April 1965 periodic examination and February 1967 separation examination, the Veteran's skin was evaluated as normal on both occasional.  He also denied any history indicative of skin problems on the associated reports of medical history, respectively. 

Instead, the Veteran reports that he first developed blisters on his feet shortly after his separation from service in 1967.  The Veteran claims that he received treatment for a bilateral foot condition in 1967 during his initial post-service year at Metropolitan Hospital in Detroit, Michigan.  He remembers an assessment of "suspect dyshidrotic eczema," but those medical records are not available.  Both VA and the Veteran have attempted to obtain records of this treatment; however, a February 2006 negative response from the Henry Ford Health System (which took over the patients and records of the Metropolitan Hospital when it closed in the early 1990's) reflects that there are no records of this treatment.

Moreover, the Veteran and his wife have consistently stated that his bilateral foot condition began during the first year his separation from service.  See e.g., a statement from the Veteran's wife dated in April 2006, VA outpatient treatment records dated in December 2005, February 2006 and August 2006, the October 2007 VA hearing transcript at pages 4, 9 and 13, and the report of the August 2011 VA examination.  As such, an in-service disease is not shown.  See 38 C.F.R. § 3.303. 

The basis of the Veteran's claim is that his condition results from his exposure to Agent Orange during his period of service.  Again, the Veteran's exposure to herbicides, including Agent Orange, is presumed.  The Shedden element (2) is demonstrated to that extent. 

With respect to the crucial Shedden element (3), nexus or relationship, between the Veteran's diagnosed skin disorder and his herbicides during service.  As this question is essentially medical in nature, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In this regard, the record contains the medical statement from the August 2011 VA examiner as well as the medical opinion from the October 2013 VHA medical expert.  In the August 2011 report, the VA examiner concluded that it is less likely than not that the Veteran's diagnosed skin disorder was related to his period of service.  In support of this medical conclusion, the VA examiner noted that there was no evidence of any skin problems in the Veteran's service treatment records and the Veteran's 1967 separation examination report showed a normal skin evaluation.  The examiner also noted that the Veteran reported the onset of his current skin problems occurred shortly after his separation from service in 1967, but those post-service treatment records were unavailable.   

The Board notes that the October 2013 VHA medical advisor noted that the temporal evidence of reported onset in 1967 shortly after separation and continuity of symptoms thereafter was the "the strongest evidence to connect a chronic blistering condition of his feet to military service." The VHA medical advisor then concluded that it was at least as likely as not that the Veteran's current skin disorder involving his feet is related to his reported "blisters, scaling, and peeling" that first manifested after February 1967.  In this regard, the VHA medical expert's conclusion only links the Veteran's current diagnosed skin disorder to the period shortly after the Veteran's separation from service in 1967 and does not causally related it to his period of service.  

Pertinently, the Board notes that certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran has consistently reported the onset of his symptomatology began shortly after his separation from service, and the VHA medical expert has linked the Veteran's current diagnosed skin disorder to that period shortly after February 1967.  However, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosed skin disabilities are not listed as chronic conditions.  Therefore, service connection based on continuity of symptomatology for chronic condition is not warranted.

Moreover, the Veteran's reports of continuity of symptomatology since shortly after his separation from service also do not support a nexus between his current diagnosed disorder and his period of service.  Again, the Veteran reports that he first developed blisters on his feet shortly after his separation from service in 1967and he has continued to experience similar symptomatology (blistering, scaling, and peeling) since then.  His statements only demonstrate a continuity of skin problems since shortly after his period of service in 1967 and not continuity from a period during his period of service. 

There is no medical opinion directly relating the Veteran's current diagnosed skin disorder to his period of service of service, and the preponderance of the evidence of record is against a finding of continuity of symptomatology of skin problems since the Veteran's period of service. 

The competent evidence of record also does not support a link between the Veteran's current diagnosed skin disorder and his presumed in-service exposure to herbicides, including Agent Orange.  The October 2013 VHA medical advisor noted that he reviewed the Veteran's claims file, to include the previous medical opinions, as well as outside medical literature.  The VHA medical advisor noted that there has been no evidence linking the Veteran's diagnosed skin disorders to Agent Orange exposure, and he concluded that it was not likely that the Veteran's diagnosed skin disorder is linked to his presumed herbicide exposure.  There is no medical opinion of record to the contrary. 

The Board has also considered the Veteran's own statements which suggest that his skin disorder is associated with herbicide exposure.  While the Veteran is competent to describe his symptoms, as a layperson he is not competent to determine the cause of his skin disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  While he is competent to discuss the symptoms and how they occur intermittently over the years, he lacks the medical expertise to diagnose the condition and to relate its etiological origin in service.  Moreover, the 2013 VHA medical expert's opinion provides medical evidence against a link between the current diagnosed disorder and herbicide exposure. 

In sum, the Veteran does not have a current diagnosed that is recognized under 38 C.F.R. § 3.309(e) as a disease for which presumptive service connection is available on the basis of herbicide exposure.  Further, the weight of the evidence is against a finding that the Veteran's current diagnosed skin disorder involving the feet (claimed as blistering) is related to his service, including in-service exposure to herbicide agents.  As such, the preponderance of the medical evidence is against an award of service.  Consequently, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims must be denied.


ORDER

Entitlement to service connection for bilateral foot condition, claimed as blistering of the feet, is denied. 





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


